COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 09/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 54, 56-58, and 60-72 are allowed.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The claims are allowed for the reason that a thorough search demonstrated the prior art does not teach or fairly suggest applicants’ claimed method for producing degenerate or random nucleotide sequences comprising incubating the claimed mutant DNA polymerase under conditions that allow degenerate or random nucleotide incorporation to produce degenerate or random nucleotide sequences.  The closest prior art found was U.S. PGPub 2020/0370027 A1 to Ybert et al., of record, which discloses many of the same mutant DNA theta polymerases as presently claimed (e.g. as per Tables 1-9), and that said mutant polymerases were known to be capable of nucleotide incorporation in the absence of template (e.g. as per para 0001, 0009, 0038, 0044, 0068, 0132, etc.).  However, the reference stops short of teaching or suggesting 
The present invention contemplates the concept of enzymatic nucleic acids process. In such process, nucleic acids molecules are de novo synthesized in absence of any template strand. Accordingly, ordered sequence of nucleotides are coupled to an initiator nucleic acid fragment with the help of the variant of the invention. It will be understood that quantitative coupling and more generally high coupling efficiency of each nucleotides to the growing nucleic acid chain is of great importance. It also will be understood that non terminator nucleotides such as natural nucleotides or permanent labeled nucleotides will not permit any control over the sequence synthesized and by resulting for example in uncontrolled and undesired poly-additions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639